Title: From Alexander Hamilton to Thomas Willing, 3 March 1794
From: Hamilton, Alexander
To: Willing, Thomas



Treasury Department March 3d 1794
Sir

I received your letter of the 28th ultimo, respecting the terms upon which the Directors of the Bank propose to furnish Bills of Exchange on Amsterdam for the use of the Government.
These terms, under all the circumstances of the case appear to me reasonable and consistent with that spirit of accommodation to the public service which has so uniformly marked the conduct of the Directors. I therefore accede to them. The Treasurer will be instructed to receive the bills of the Bank, and to arrange the sums and form in which they are to be drawn.
I request that as the Bank shall receive advice of further sums at their disposal, they will be pleased to advise me of it, and of their terms of sale, that I may have an opportunity of electing, whether to take them on public account or not. My determination will in each case be prompt.
I have the honor to be   with respect Sir,   Your most obedt Servt

Alexander Hamilton
The President of the Bank of the united States

